Citation Nr: 1621933	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-35 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to contaminated water exposure.

2.  Entitlement to service connection for a back disability, claimed as cervical, thoracic and lumbar spine conditions, to include as due to contaminated water exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and T.B.

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).

 As one of the theories of entitlement, the Veteran asserts that her disabilities are due to exposure to contaminated water at Camp Lejeune.  In the VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  Thus, jurisdiction over the Veteran's appeal was transferred to the Louisville RO, and in April 2014, jurisdiction of this matter was transferred back to the Philadelphia RO. 

In September 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The case was previously before the Board in July 2015, when it was remanded for further development.

The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).





REMAND

The Board regrets the additional delay, but another remand is necessary before the issues on appeal are adjudicated. 

The examiner who wrote the December 2015 VA addendum related that the current records available for review did not contain Social Security Administration (SSA) records, which "may prove helpful," as the Veteran received SSA disability benefits.  

The SSA documentation is not of record.  It unclear for which condition (or conditions) the Veteran receives SSA benefits.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363   (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA records associated with the Veteran's disability award, to include clinical and medical records supporting that award, and associate them with the claims file.  Document all efforts to obtain them, and document all responses received from all attempts to obtain the records.   

2. If the SSA records are obtained, forward the claims folder, including a copy of this remand, to the examiner who wrote the December 2015 addendum for a supplemental opinion.  Request that the examiner reviews the claims folder and note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder to another appropriate examiner in order to render the requested medical opinions noted below.  If deemed necessary, arrangements shall be made for another VA medical examination for the Veteran.  The examiner should provide opinions as to the following.

a) Provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's COPD had an onset in service or is otherwise related to service (to include the URIs and bronchitis that she was treated for in service).  In forming the opinion, the examiner is to specifically consider the Veteran's report of continuity of respiratory symptoms after service.  The examiner must be advised as to the Veteran's competency to report lay-observable events and on the presence of symptoms.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any current back disabilities (claimed as cervical, thoracic and lumbar spine conditions) had their onset in service or are otherwise related to service (to include consideration of the STR which notes the Veteran's head was injured in service as well as the Veteran's report of being injured in service when she was thrown to the ground by her ex-husband.).  In forming the opinion, the examiner is to specifically consider the Veteran's competent report that she was injured when thrown to the ground in service.

c) The examiner must explain the rationale for any opinions given, and if unable to provide any of the requested opinions without resorting to speculation, he/she should so state and should provide an explanation as to the reason(s) therefor.

3. Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a SSOC, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


